Citation Nr: 1118511	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received by VA to reopen a claim for service connection for a nerve injury of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1980.    

This case comes before the Board of Veterans' Appeals (Board) Board on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified before the undersigned Veterans Law Judge sitting at the RO in June 2010, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The original claim of service connection for a nerve injury of the left leg was denied by the Cleveland, Ohio RO in an unappealed rating decision in January 1981.   

2.  The evidence received subsequent to the January 1981 denial does not relate to the unsubstantiated fact indicating that the Veteran's injury was not the result of willful misconduct and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a nerve injury of the left leg.  


CONCLUSIONS OF LAW

1.  The January 1981 RO decision that denied service connection for a nerve injury of the left leg is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a nerve injury of the left leg.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in February 2009, prior to adjudication, which informed him of the requirements needed to reopen a claim for service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the February 2009 letter.  

The Veteran was informed in the February 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the VCAA notification letter provided to the Veteran in February 2009 comply with the holding in Kent.  In essence, this letter informed the Veteran that the claim was originally denied because of the Veteran's willful misconduct.   

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his June 2010 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a nerve injury of the left leg, which he contends he incurred in or as a result of military service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has hearing loss that began in service.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131 (West 2002).  The term "service connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 101(16) (West 2002).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.1 (m) (2010).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2010).  It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n)(2).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n)(3).

The issue of service connection for a nerve disorder of the left leg was originally denied by an unappealed rating decision in January 1981 because it was incurred as a result of the Veteran's willful misconduct.  The Veteran attempted to reopen his claim of service connection for a nerve injury of the left leg in December 2008.  The claim was denied in a May 2009 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the January 1981 RO decision consisted of the Veteran's service records, a May 1980 VA examination report, and an October 1980 Administrative Decision.   

The Veteran's service records reveal that, according to a November 1979 Medical Board report, he was hospitalized in September 1979 with an acute laceration to the tibial and peroneal nerves of the left leg after he fell through a window while trying to escape military arrest.  The Veteran was considered not fit for duty and it was recommended that the case be referred to the Central Physical Evaluation Board for final disposition.  It was noted that the Veteran was notified of the findings and recommendations and did not desire to submit a statement in rebuttal.  A November 1979 line of duty/misconduct investigator's opinion was that the Veteran's injury was sustained due to his own misconduct and not in the line of duty.  

The impressions on VA evaluation in May 1980 include laceration of the left thigh.

According to an October 1980 Administrative Decision, a line of duty determination in service concluded that the Veteran's left leg injury was due to his misconduct when he jumped through a window to escape military arrest and was not in the line of duty. 

Evidence received since January 1981 consists of VA treatment records beginning dated from January to November 2009, a February 2009 VA examination report, a transcript of the Veteran's June 2010 hearing, and written statements by the Veteran.  

The VA medical records added to the claims file since January 1981 primarily involve the Veteran's right knee.

The Veteran testified at his travel board hearing in June 2010 that he was accused of having smoked marijuana in his barracks when he came back to his barracks but it was not his marijuana; that there was also marijuana in his space; that he accidently fell out of the window when the Master at Arms tried to grab the contraband from him; and that he did not receive any notice of the January 1981 RO denial of his claim because he was no longer at the address to which the notice was sent.

The Board has reviewed the evidence received into the record since the January 1981 RO denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for a nerve injury of the left leg.

Although the evidence added to the claims file since January 1981 is "new" because it was not previously of record, it clearly does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  The new evidence involves either medical findings or the Veteran's recent testimony.  

It was noted at the Veteran's June 2010 hearing that he fell through the window in an attempt to prevent the military police from confiscating contraband from him.  The new evidence does not change the administrative finding in 1980 that the Veteran's left leg injury in service was due to willful misconduct.  Moreover, even if the Veteran was correct that it was not his marijuana, he does not dispute the fact that his fall through the window, which caused his injury, was the result of his attempting to prevent the Master at Arms from taking contraband from him or from apprehending him when he demonstrably failed to cooperate.

Although the Veteran testified in June 2010 that he did not receive notice that his claim for service connection for a nerve injury of the left leg had been denied in January 1981, the evidence on file shows that notice of the denial was sent in January 1981 to the Veteran's last address of record.  When the notice was returned as undeliverable and unable to forward, an unsuccessful attempt was made by VA to ascertain the Veteran's new address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2010).

Thus, the additional evidence received since the January 1981 RO decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran's nerve injury of the left leg was not due to willful misconduct, nor does it raise a reasonable possibility of substantiating the claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that evidence of the claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service connection for a nerve injury of the left leg is not reopened.


ORDER

As new and material evidence has not been received, service connection for a nerve injury of the left leg is not reopened; the appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


